EXHIBIT D-1
                                                                                                                                                                                                               May Continue
Industry                           Sector                                                          Subsector                                                  Industry Group                                     Physical       Notes
                                                                                                                                                                                                                Operations
                                                                                        In extenuating circumstances, special exemptions will be granted to businesses that are supplying or servicing health care providers.
                                                                                                                                    Oilseed and Grain Farming                                                          Yes
                                                                                                                                    Vegetable and Melon Farming                                                        Yes
                                                                                   Crop Production                                  Fruit and Tree Nut Farming                                                         Yes
                                     Agriculture, Forestry, Fishing, and Hunting                                                    Greenhouse, Nursery, and Floriculture Production                                   Yes
                                                                                                                                    Other Crop Farming                                                                 Yes
                                                                                                                                    Cattle Ranching and Farming                                                        Yes
  Natural Resources and Mining




                                                                                                                                    Hog and Pig Farming                                                                Yes
                                                                                                                                    Poultry and Egg Production                                                         Yes
                                                                                   Animal Production
                                                                                                                                    Sheep and Goat Farming                                                             Yes
                                                                                                                                    Animal Aquaculture                                                                 Yes
                                                                                                                                    Other Animal Production                                                            Yes
                                                                                                                                    Timber Tract Operations                                                            No
                                                                                   Forestry and Logging                             Forest Nurseries and Local Gathering of Forest Products                            No
                                                                                                                                    Logging                                                                            No
                                                                                                                                    Fishing                                                                            Yes
                                                                                   Fishing, Hunting, and Trapping
                                                                                                                                    Hunting and Trapping                                                               Yes
                                                                                                                                    Support Activities for Crop Production                                             Yes
                                                                                   Support Activites for Agriculture & Forestry     Support Activities for Animal Production                                           Yes
                                                                                                                                    Support Activities for Forestry                                                    No
                                                                                   Oil and Gas Extraction                                                                                                              Yes
                                 and Oil and
                                 Quarrying,


                                  Extraction




                                                                                                                                    Coal Mining                                                                        No
                                   Mining,


                                     Gas




                                                                                   Mining                                           Metal Ore Mining                                                                   No
                                                                                                                                    Nonmetallic Mineral Mining and Quarrying                                           No
                                                                                   Support Activites for Mining                                                                                                        No
                                                                                                                                    Residential Building Construction                                                  No
                                                                                   Construction of Buildings
                                                                                                                                    Nonresidential Building Construction                                               No
                                                                                                                                    Utility Subsystem Construction                                                     No
  Construction




                                     Construction




                                                                                                                                    Land Subdivision                                                                   No
                                                                                   Heavy and Civil Engineering Construction
                                                                                                                                    Highway, Street, and Bridge Construction                                           No
                                                                                                                                    Other Heavy and Civil Engineering Construction                                     No
                                                                                                                                    Foundation, Structure, and Building Exterior Contractors                           No
                                                                                                                                    Building Equipment Contractors                                                     No
                                                                                   Specialty Trade Contractors
                                                                                                                                    Building Finishing Contractors                                                     No
                                                                                                                                    Other Specialty Trade Contractors                                                  No



                                                                                                                                    Animal Food Manufacturing                                                          Yes



                                                                                                                                    Grain and Oilseed Milling                                                          Yes
                                                                                   Food Manufacturing
                                                                                                                                    Sugar and Confectionery Product Manufacturing                                      Yes
                                                                                                                                    Fruit and Vegetable Preserving and Specialty Food
                                                                                                                                                                                                                       Yes
                                                                                                                                    Manufacturing
                                                                                                                                    Dairy Product Manufacturing                                                        Yes
                                                                                                                                    Animal Slaughtering and Processing                                                 Yes
                                                                                                                                    Seafood Product Preparation and Packaging                                          Yes
                                                                                                                                    Bakeries and Tortilla Manufacturing                                                Yes
                                                                                                                                    Other Food Manufacturing                                                           Yes
                                                                                   Beverage and Tobacco Product                     Beverage Manufacturing                                                             Yes
                                                                                   Manufacturing                                    Tobacco Manufacturing                                                              No
                                                                                                                                    Fiber, Yarn, and Thread Mills                                                      No
                                                                                   Textile Mills                                    Fabric Mills                                                                       No
                                                                                                                                    Textile and Fabric Finishing and Fabric Coating Mills                              No
  Manufacturing




                                                                                                                                    Textile Furnishing Mills                                                           No
                                     Manufacturing




                                                                                   Textile Product Mills
                                                                                                                                    Other Textile Product Mills                                                        No
                                                                                                                                    Apparel Knitting Mills                                                             No
                                                                                   Apparel Manufacturing                            Cut and Sew Apparel Manufacturing                                                  No
                                                                                                                                    Apparel Accessories and Other Apparel Manufacturing                                No
                                                                                                                                    Leather and Hide Tanning and Finishing                                             No
                                                                                   Leather & Allied Product Manufacturing           Footwear Manufacturing                                                             No
                                                                                                                                    Other Leather and Allied Product Manufacturing                                     No
                                                                                                                                    Sawmills and Wood Preservation                                                     No
                                                                                   Wood Product Manufacturing                       Veneer, Plywood, and Engineered Wood Product Manufacturing                         No
                                                                                                                                    Other Wood Product Manufacturing                                                   No
                                                                                                                                    Pulp, Paper, and Paperboard Mills                                                  Yes
                                                                                   Paper Manufacturing
                                                                                                                                    Converted Paper Product Manufacturing                                              Yes
                                                                                   Printing & Related Support Activities                                                                                               No
                                                                                   Petroleum & Coal Products Manufacturing                                                                                             Yes
                                                                                                                                    Basic Chemical Manufacturing                                                       Yes
                                                                                                                                    Resin, Synthetic Rubber, and Artificial Synthetic Fibers and
                                                                                                                                                                                                                       Yes
                                                                                                                                    Filaments Manufacturing
                                                                                                                                    Pesticide, Fertilizer, and Other Agricultural Chemical
                                                                                                                                                                                                                       Yes
                                                                                   Chemical Manufacturing                           Manufacturing
                                                                                                                                    Pharmaceutical and Medicine Manufacturing                                          Yes
                                                                                                                                    Paint, Coating, and Adhesive Manufacturing                                         No
                                                                                                                                    Soap, Cleaning Compound, and Toilet Preparation
                                                                                                                                                                                                                       Yes
                                                                                                                                    Manufacturing
                                                                                                                                    Other Chemical Product and Preparation Manufacturing                               Yes
                                                                                                                                                                                      May Continue
Industry                      Sector                                        Subsector                                                Industry Group                                     Physical       Notes
                                                                                                                                                                                       Operations
                                                                                                                                                                                              Yes
                                                                    & Rubber Products Manufacturing Plastics
                                                                In extenuating circumstances, special exemptions willProduct Manufacturing
                                                                                                                     be granted to businesses that are supplying or servicing health care providers.
                                                           Plastics
                                                                                                           Rubber Product Manufacturing                                                       Yes
                                                                                                           Clay Product and Refractory Manufacturing                                           No
                                                                                                           Glass and Glass Product Manufacturing                                               No
                                                           Nonmetallic Mineral Product Manufacturing Cement and Concrete Product Manufacturing                                                Yes
                                                                                                           Lime and Gypsum Product Manufacturing                                               No
                                                                                                           Other Nonmetallic Mineral Product Manufacturing                                     No
                                                                                                           Iron and Steel Mills and Ferroalloy Manufacturing                                  Yes
                                                                                                           Steel Product Manufacturing from Purchased Steel                                   Yes
                                                           Primary Metal Manufacturing                     Alumina and Aluminum Production and Processing                                     Yes
                                                                                                           Nonferrous Metal (except Aluminum) Production and Processing                        No
                                                                                                           Foundries                                                                           No
                                                                                                           Foring and Stamping                                                                 No
                                                                                                           Cutlery and Handtool Manufacturing                                                  No
                                                                                                           Boiler, Tank, and Shipping Container Manufacturing                                  No
                                                                                                           Hardware Manufacturing                                                              No
                                                           Fabricated Metal Product Manufacturing          Spring and Wire Product Manufacturing                                               No
                                                                                                           Machine Shops, Turned Product, and Screw, Nut, and Bolt
                                                                                                                                                                                               No
                                                                                                           Manufacturing
                                                                                                           Coating, Engraving, Heat Turning, and Allied Activities                             No
                                                                                                           Other Fabricated Metal Product Manufacturing                                        No
                                                                                                           Agriculture, Construction, and Mining Machinery Manufacturing                      Yes
  Manufacturing (continued)




                                                                                                           Industrial Machinery Manufacturing                                                  No
                                                                                                           Commercial and Service Industry Machinery Manufacturing                            Yes
                               Manufacturing (Continued)




                                                                                                           Ventilation, Heating, Air-Conditioning, and Commercial
                                                                                                                                                                                              Yes
                                                           Machine Manufacturing                           Refrigeration Equipment Manufacturing
                                                                                                           Metalworking Machinery Manufacturing                                                No
                                                                                                           Engine, Turbine, and Power Transmission Equipment
                                                                                                                                                                                              Yes
                                                                                                           Manufacturing
                                                                                                           Other General Purpose Machinery Manufacturing                                       No
                                                                                                           Computer and Peripheral Equipment Manufacturing                                     No
                                                                                                           Communications Equipment Manufacturing                                              No
                                                                                                           Audio and Video Equipment Manufacturing                                             No
                                                           Computer & Electronic Product                   Semiconductor and Other Electrical Component Manufacturing                         Yes
                                                           Manufacturing
                                                                                                           Navigational, Measuring, Electromedical, and Control
                                                                                                                                                                                              Yes
                                                                                                           Instruments Manufacturing
                                                                                                           Manufacturing and Reproducing Magnetic and Optical Media                            No
                                                                                                           Electric Lighting Equipment Manufacturing                                           No
                                                           Electrical Equipment, Appliance, &              Household Appliance Manufacturing                                                   No
                                                           Component Manufacturing                         Electrical Equipment Manufacturing                                                  No
                                                                                                           Other Electrical Equipment and Component Manufacturing                              No
                                                                                                           Motor Vehicle Manufacturing                                                         No
                                                                                                           Motor Vehicle Body and Trailer Manufacturing                                        No
                                                                                                           Motor Vehicle Parts Manufacturing                                                   No
                                                           Transportation Equipment Manufacturing          Aerospace Product and Parts Manufacturing                                           No
                                                                                                           Railroad Rolling Stock Manufacturing                                                No
                                                                                                           Ship and Boat Building                                                              No
                                                                                                           Other Transportation Equipment Manufacturing                                        No
                                                                                                           Household and Institutional Furniture and Kitchen Cabinet
                                                                                                                                                                                               No
                                                           Furniture & Related Product Manufacturing Manufacturing
                                                                                                           Office Furniture (including Fixtures) Manufacturing                                 No
                                                                                                           Other Furniture Related Product Manufacturing                                       No
                                                                                                           Medical Equipment and Supplies Manufacturing                                       Yes
                                                           Miscellaneous Manufacturing
                                                                                                           Other Miscellaneous Manufacturing                                                   No
                                                                                                                                                                                                  May Continue
Industry                               Sector                                           Subsector                                                 Industry Group                                    Physical       Notes
                                                                                                                                                                                                   Operations
                                                                             In extenuating circumstances, special exemptions
                                                                                                                        Motorwill be granted
                                                                                                                              Vehicle        to businesses
                                                                                                                                        and Motor  Vehiclethat areand
                                                                                                                                                           Parts   supplying or servicing
                                                                                                                                                                      Supplies   Merchant health care providers.
                                                                                                                                                                                                          Yes
                                                                                                                        Wholesalers
                                                                                                                        Furniture and Home Furnishing Merchant Wholesalers                                No

                                                                                                                        Lumber and Other Construction Materials Merchant Wholesalers                      No

                                                                                                                    Professional and Commercial Equipment and Supplies Merchant
                                                                                                                                                                                                          Yes
                                                                         Merchant Wholesalers, Durable Goods        Wholesalers
                                                                                                                    Metal and Mineral (except Petroleum) Merchant Wholesalers                             Yes
                                                                                                                    Electrical and Electronic Goods Merchant Wholesalers                                  Yes
                                                                                                                    Hardware, and Plumbing and Heating Equipment and Supplies
                                        Wholesale Trade




                                                                                                                                                                                                          Yes
                                                                                                                    Merchant Wholesalers
                                                                                                                    Machinery, Equipment, and Supplies Merchant Wholesalers                               Yes
                                                                                                                    Miscellaneous Durable Goods Merchant Wholesalers                                      Yes
                                                                                                                    Paper and Product Merchant Whoelsalers                                                Yes
                                                                                                                    Drugs and Druggists' Sundries Merchant Wholesalers                                    Yes
                                                                                                                    Apparel, Piece Goods, and Notions Merchant Wholesalers                                No
                                                                                                                    Grocery and Related Product Wholesalers                                               Yes
                                                                                                                    Farm Product Raw Material Merchant Wholesalers                                        Yes
                                                                         Merchant Wholesalers, Nondurable Goods
                                                                                                                    Chemical and Allied Products Merchant Wholesalers                                     Yes
                                                                                                                    Petroleum and Petroleum Products Merchant Wholesalers                                 Yes
                                                                                                                    Beer, Wine, and Distilled Alcoholic Beverage Merchant
                                                                                                                                                                                                          Yes
                                                                                                                    Wholesalers
                                                                                                                    Miscellaneous Nondurable Goods Merchant Wholesalers                                   No
                                                                         Wholesale Electronic Markets and Agents & Brokers                                                                                No
                                                                                                                    Automobile Dealers                                                                    No
                                                                         Motor Vehicle & Parts Dealers              Other Motor Vehicle Dealers                                                           No
                                                                                                                    Automotive Parts, Accessories, and Tire Stores                                        Yes
                                                                                                                    Furniture Stores                                                                      No
                                                                         Furniture & Home Furnishing Stores
                                                                                                                    Home Furnishings Stores                                                               No
                                                                         Electronics & Appliance Stores                                                                                                   No
                                                                         Building Material, Garden Equipment, &     Building Material and Supplies Dealers                                                Yes
                                                                         Supplies Dealers                           Lawn and Garden Equipment and Supplies Stores                                         No
                                                                                                                    Grocery Stores                                                                        Yes
                                                                                                                    Specialty Food Stores                                                                 No
                                                                         Food & Beverage Stores
                                                                                                                    Beer, Wine, and Liquor Stores (Beer Distributors to Remain
                                                                                                                                                                                                          Yes
  Trade, Transportation, & Utilities




                                                                                                                    Open)
                                        Retail Trade




                                                                         Health & Personal Care Stores                                                                                                    No
                                                                         Gasoline Stations                                                                                                                Yes
                                                                                                                    Clothing Stores                                                                       No
                                                                         Clothing & Clothing Accessories Stores     Shoe Stores                                                                           No
                                                                                                                    Jewelry, Luggage, and Leather Goods Stores                                            No
                                                                         Sporting Goods, Hobby, Book, & Music       Sporting Goods, Hobby, and Musical Instrument Stores                                  No
                                                                         Stores                                     Book, Periodical, and Music Stores                                                    No
                                                                                                                    Department Stores                                                                     No
                                                                         General Merchandise Stores
                                                                                                                    Other General Merchandise Stores                                                      Yes
                                                                                                                    Florists                                                                              No
                                                                                                                    Office Supplies, Stationery, and Gift Stores                                          No
                                                                         Miscellaneous Store Retailers
                                                                                                                    Used Merchandise Stores                                                               No
                                                                                                                    Other Miscellaneous Store Retailers                                                   No
                                                                                                                    Electronic Shopping and Mail-Order Houses                                             Yes
                                                                         Nonstore Retailers                         Vending Machine Operators                                                             No
                                                                                                                    Direct Selling Establishments                                                         No
                                                                                                                    Scheduled Air Transportation                                                          Yes
                                                                         Air Transportation
                                                                                                                    Nonscheduled Air Transportation                                                       Yes
                                                                         Rail Transportation                                                                                                              Yes
                                                                                                                    Deep Sea, Coastal, and Great Lakes Water Transportation                               Yes
                                                                         Water Transportation
                                                                                                                    Inland Water Transportation                                                           Yes
                                                                                                                    General Freight Trucking                                                              Yes
                                                                         Truck Transportation
                                                                                                                    Specialized Freight Trucking                                                          Yes
                                                                                                                    Urban Transit Systems                                                                 Yes
                                                                                                                    Interurban and Rural Bus Transportation                                               Yes
                                                                         Transit and Ground Passenger               Taxi and Limousine Service                                                            Yes
                                        Transportation and Warehousing




                                                                         Transportation                             School and Employee Bus Transportation                                                Yes
                                                                                                                    Charter Bus Industry                                                                  No
                                                                                                                    Other Transit and Ground Passenger Transportation                                     Yes
                                                                                                                    Pipeline Transportation of Crude Oail                                                 Yes
                                                                         Pipeline Transportation                    Pipeline Transportation of Natural Gas                                                Yes
                                                                                                                    Other Pipeline Transportation                                                         Yes
                                                                                                                    Scenic and Sightseeing Transportation, Land                                           No
                                                                         Scenic and Sightseeing Transportation      Scenic and Sightseeing Transportation, Water                                          No
                                                                                                                    Scenic and Sightseeing Transportation, Other                                          No
                                                                                                                    Support Activities for Air Transportation                                             Yes
                                                                                                                    Support Activities for Rail Transportation                                            Yes
                                                                                                                    Support Activities for Water Transportation                                           Yes
                                                                         Support Activities for Transportation
                                                                                                                    Support Activites for Road Transportation                                             Yes
                                                                                                                    Freight Transportation Arrangement                                                    Yes
                                                                                                                    Other Support Activities for Transportation                                           Yes
                                                                         Postal Service                                                                                                                   Yes
                                                                                                                    Couriers                                                                              Yes
                                                                         Couriers and Messengers
                                                                                                                    Local Messengers and Local Delivery                                                   Yes
                                                                         Warehousing and Storage                                                                                                          Yes
                                                                                                                    Electric Power Generation, Transmission, and Distribution                             Yes
                                        Utilities




                                                                         Utilities                                  Natural Gas Distribution                                                              Yes
                                                                                                                    Water, Sewage and Other Systems                                                       Yes
                                                                                                                                                                                                                      May Continue
Industry                                    Sector                                                        Subsector                                                  Industry Group                                     Physical                      Notes
                                                                                                                                                                                                                       Operations
                                                                                                                                          Newspaper,
                                                                                               In extenuating circumstances, special exemptions          Periodical,
                                                                                                                                                will be granted      Book, and
                                                                                                                                                                to businesses   Directory
                                                                                                                                                                              that         Publishers
                                                                                                                                                                                   are supplying                              Yes
                                                                                                                                                                                                 or servicing health care providers.
                                                                                          Publishing Industries (except Internet)
                                                                                                                                       Software Publishers                                                                    No
                                                                                          Motion Picture and Sound Recording           Motion Picture and Video Industries                                                    No
                                                                                          Industries                                   Sound Recording Industries                                                             No
                                                                                                                                       Radio and Television Broadcasting                                                      Yes
  Information




                                                                                          Broadcasting (except Internet)
                                                                                                                                       Cable and Other Subscription Programming                                               Yes
                                                      Information

                                                                                                                                       Wired Telecommunications Carriers                                                      Yes
                                                                                                                                       Wireless Telecommunications Carriers (except Satellite)                                Yes
                                                                                                                                       Telecommunications Resellers                                                           No
                                                                                          Telecommunications
                                                                                                                                       Satellite Telecommunications                                                           Yes
                                                                                                                                       Cable and Other Program Distribution                                                   Yes
                                                                                                                                       Other Telecommunications                                                               Yes
                                                                                          Data Processing, Hosting, and Related Services                                                                                      Yes
                                                                                          Other Information Services                                                                                                          Yes
                                                                                          Monetary Authorities - Central Bank                                                                                                 Yes
                                                                                                                                       Depository Credit Intermediation                                                       Yes
                                                                                          Credit Intermediation and Related Activities Nondepository Credit Intermediation                                                    Yes
                                                      Finance and Insurance




                                                                                                                                       Activities Related to Credit Intermediation                                            Yes
                                                                                                                                       Securities and Commodity Contracts Intermediation and
                                                                                          Securities, Commodity Contracts, and Other                                                                                          No
                                                                                                                                       Brokerage
                                                                                          Financial Investments and Related
                                                                                                                                       Securities and Commodity Exchanges                                                     No
                                                                                          Activities
  Financial Activities




                                                                                                                                       Other Financial Investment Activities                                                  No
                                                                                                                                       Insurance Carriers                                                                     No
                                                                                          Insurance Carriers and Related Activities
                                                                                                                                       Agencies, Brokerages, and Other Insurance Related Activities                           No

                                                                                                       Insurance and Employee Benefit Funds                                                                                   No
                                                        Funds, Trusts, and Other Financial Activities
                                                                                                       Other Investment Pools and Funds                                                                                       No
                                                                                                       Lessors of Real Estate                                                                                                 No
                                                Real Estate and Rental




                                                        Real Estate                                    Offices of Real Estate Agents and Brokers                                                                              No
                                                                                                       Activities Related to Real Estate                                                                                      No
                                                     and Leasing




                                                                                                       Automotive Equipment Rental and Leasing                                                                                Yes
                                                                                                       Consumer Goods Rental                                                                                                  Yes
                                                        Rental and Leasing Services                    General Rental Centers                                                                                                 Yes
                                                                                                       Commercial and Industrial Machinery and Equipment Rental and
                                                                                                                                                                                                                              Yes
                                                                                                       Leasing
                                                        Lessors of Nonfinancial Intangible Assets (except Copyrighted Works)                                                                                                  No
                                                        Legal Services                                                                                                                                                        No
                                                Professional, Scientific,
                                                and Technical Services




                                                        Accounting, Tax Preparation, Bookkeeping, and Payroll Services                                                                                                        No
                                                        Architectural, Engineering, and Related Services                                                                                                                      No
  Professional and Business Services




                                                        Specialized Design Services                                                                                                                                           No
                                                        Computer Systems Design and Related Services                                                                                                                          No
                                                        Management, Scientific, and Technical Consulting Services                                                                                                             No
                                                        Scientific Research and Development Services                                                                                                                          Yes
                                                        Advertising and Related Services                                                                                                                                      No
                                                        Other Professional, Scientific, and Technical Services                                                                                                                Yes
                                       Management of Companies and Enterprises                                                                                                                                                No
                                                                                                       Office Administrative Services                                                                                         No
                                            and Waste Management and




                                                                                                       Facilities Support Services                                                                                            Yes
                                             Administration and Support

                                               Remediation Services




                                                                                                       Employment Services                                                                                                    No
                                                                                                       Business Support Services                                                                                              No
                                                        Administrative and Support Services
                                                                                                       Travel Arrangement and Reservation Services                                                                            No
                                                                                                       Investigation and Security Services                                                                                    Yes
                                                                                                       Services to Building and Dwellings                                                                                     Yes
                                                                                                       Other Support Services                                                                                                 No
                                                                                                       Waste Collection                                                                                                       Yes
                                                        Waste Management and Remediation
                                                                                                       Waste Treatment and Disposal                                                                                           Yes
                                                        Services
                                                                                                       Remediation and Other Waste Management Services                                                                        Yes
                                                        Elementary and Secondary Schools                                                                                                                                      No
                                                        Junior Colleges                                                                                                                                                       No
                                                Educational
                                                 Services




                                                        Colleges, Universities, and Professional Schools                                                                                                                      No
                                                        Business Schools and Computer and Management Training                                                                                                                 No
                                                        Technical and Trade Schools                                                                                                                                           No
                                                        Other Schools and Instruction                                                                                                                                         No
                                                        Education Support Services                                                                                                                                            No
                                                                                                       Offices of Physicians                                                                                                  Yes      Elective procedures prohibited
  Education and Health Services




                                                                                                       Offices of Dentists                                                                                                    Yes      Elective procedures prohibited
                                                                                                       Offices of Other Health Practitioners                                                                                  Yes      Elective procedures prohibited
                                                        Ambulatory Health Care Services                Outpatient Care Centers                                                                                                Yes      Elective procedures prohibited
                                                                                                       Medical and Diagnostic Laboratories                                                                                    Yes      Elective procedures prohibited
                                                      Health Care and Social Assistance




                                                                                                       Home Health Care Services                                                                                              Yes      Elective procedures prohibited
                                                                                                       Other Ambulatory Health Care Services                                                                                  Yes      Elective procedures prohibited
                                                                                                       General Medical and Surgical Hospitals                                                                                 Yes      Elective procedures prohibited
                                                                                                       Psychiatric and Substance Abuse Hospitals                                                                              Yes      Elective procedures prohibited
                                                        Hospitals
                                                                                                       Specialty (except Psychiatric and Substance Abuse) Hospitals                                                           Yes      Elective procedures prohibited

                                                                                                                                           Nursing Care Facilities                                                            Yes
                                                                                                                                           Residential Mental Retardation, Mental Health and Substance
                                                                                                                                                                                                                              Yes
                                                                                          Nursing and Residential Care Facilities          Abuse Facilities
                                                                                                                                           Community Care Facilities for the Elderly                                          Yes
                                                                                                                                           Other Residential Care Facilities                                                  Yes
                                                                                                                                           Individual and Family Services                                                     Yes
                                                                                                                                           Community Food and Housing, and Emergency and Other Relief
                                                                                                                                                                                                                              Yes
                                                                                          Social Assistance                                Services
                                                                                                                                           Vocational Rehabilitation Services                                                 Yes
                                                                                                                                           Child Day Care Services                                                            No
                                                                                                                                                                                                                   May Continue
Industry                          Sector                                                               Subsector                                                  Industry Group                                     Physical                      Notes
                                                                                                                                                                                                                    Operations
                                                                                                                                       Performing
                                                                                            In extenuating circumstances, special exemptions will be Arts Companies
                                                                                                                                                     granted                                                                No
                                                                                                                                                             to businesses that are supplying or servicing health care providers.




                                  Arts, Entertainment, and
                                                                                                                                      Spectator Sports                                                                     No
                                                                                       Performing Arts, Spectator Sports, and         Promoters of Performing Arts, Sports, and Similar Events                             No
                                                                                       Related Industries                             Agents and Managers for Artists, Athletes, Entertainers, and

                                         Recreation
        Leisure and Hospitality




                                                                                                                                                                                                                           No
                                                                                                                                      Other Public Figures
                                                                                                                                      Independent Artists, Writers, and Performers                                         No
                                                                                       Museums, Historical Sites, and Similar Institutions                                                                                 No
                                                                                                                                      Amusement Parks and Arcades                                                          No
                                                                                       Amusement, Gambling, and Recreation
                                                                                                                                      Gambling Industries                                                                  No
                                                                                       Industries
                                                                                                                                      Other Amusement and Recreation Industries                                            No
                                                                                                                                      Traveler Accommodation                                                               No
                                  and Food Services
                                   Accommodation




                                                                                       Accommodation                                  RV (Recreational Vehicle) Parks and Recreational Camps                               Yes      Residential only
                                                                                                                                      Rooming and Boarding Houses                                                          Yes      Residential only
                                                                                                                                      Full-Service Restaurants                                                             Yes      Takeout only
                                                                                                                                      Limited-Service Eating Places                                                        Yes      Takeout only
                                                                                       Food Services and Drinking Places
                                                                                                                                      Special Food Services                                                                No
                                                                                                                                      Drinking Places (Alcoholic Beverages)                                                No
                                                                                                                                      Automotive Repair and Maintenance                                                    Yes
                                                                                                                                      Electronic and Precision Equipment Repair and Maintenance                            Yes
                                       Other Services (except Public Administration)




                                                                                       Repair and Maintenance                         Commercial and Industrial Machinery and Equipment (except
                                                                                                                                                                                                                           Yes
                                                                                                                                      Automotive and Electronic) Repair and Maintenance
 Other Services (Except Public




                                                                                                                                      Personal and Household Goods Repair and Maintenance                                  Yes
                                                                                                                                                                                                                                    This category includes barbershops,
                                                                                                                                                                                                                                    nail salons, beauty salons, gyms
        Administration)




                                                                                                                                        Personal Care Services                                                             No
                                                                                                                                                                                                                                    (including yoga, barre and spin
                                                                                       Personal and Laundry Services                                                                                                                facilities).
                                                                                                                                    Death Care Services                                                                    Yes
                                                                                                                                    Drycleaning and Laundry Services                                                       No
                                                                                                                                    Other Personal Services                                                                No
                                                                                                                                    Religious Organizations                                                                Yes
                                                                                                                                    Grantmaking and Giving Services                                                        Yes
                                                                                       Religious, Grantmaking, Civic, Professional, Social Advocacy Organizations                                                          Yes
                                                                                       and Similar Organizations                    Civic and Social Organizations                                                         Yes
                                                                                                                                    Business, Professional, Labor, Political, and Similar
                                                                                                                                                                                                                           No
                                                                                                                                    Organizations
                                                                                       Private Households                                                                                                                  No
